Tompkins Financial Corporation 8-K EXHIBIT 99.2 For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO Tompkins Financial Corporation 607.273.3210 For Immediate Release Wednesday, January 25, 2012 Tompkins Financial Corporation Reports Increase in Fourth Quarter Earnings and Record 2011 Earnings ITHACA, NY – Tompkins Financial Corporation (TMP–NYSE Amex) Tompkins Financial Corporation reported net income of $9.4 million for the fourth quarter of 2011, an increase of 5.6% over the $8.9 million reported for the same period in 2010.Diluted earnings per share were $0.84 for the fourth quarter of 2011, a 3.7% increase over the $0.81 reported for the fourth quarter of 2010. For the twelve months ended December 31, 2011, net income was $35.4 million, an increase of 4.7% over net income of $33.8 million for the same period in 2010.Full year 2011 diluted earnings per share totaled $3.20, an increase of 2.9% over the $3.11 reported for 2010. Stephen S. Romaine, President and CEO stated, “2011 was a strong year for our Company with net income and total assets at record levels.In an economic environment that continued to be challenging, we were able to grow both loans and deposits in 2011.We are also pleased with the favorable trends that we are seeing in asset quality measures, with classified loans down from prior quarter and year end 2010.” Selected highlights for the fourth quarter and year-to-date period included: § Return on average equity was 12.02% in 2011, which ranks in the top 15% of our most recent peer group average as published by the Federal Reserve1. § Total loans were $2.0 billion at December 31, 2011, up $71.5 million or 3.7% from December 31, 2010. § Total deposits were $2.7 billion at December 31, 2011, up 6.6% from the same period in 2010.Noninterest-bearing deposits totaled $616.4 million at December 31, 2011, an increase of 17.8% over the same period in 2010. § Total revenue was $39.2 million for the fourth quarter of 2011 and $159.4 million for the twelve months ended December 31, 2011, down 2.4% and up 0.9%, respectively, compared to the same periods in 2010. § The net interest margin for the fourth quarter of 2011 was 3.62%, compared to 3.71% for the third quarter of 2011, and 3.75% for the fourth quarter of 2010.For the year to date, net interest margin was 3.72% in 2011, compared to 3.86% for 2010.Despite the decline in net interest margin over the past 12 months, net interest income of $28.0 million for the fourth quarter of 2011 and $111.4 million for the full year of 2011 were comparable to the same periods in 2010. Growth in interest earning assets, primarily in the securities portfolio, helped mitigate the earnings impact of the decline in margin. § Noninterest income was down 8.8% for the quarter and up 4.0% for the full year 2011 compared to the same periods in 2010.Card services income and insurance commissions and fees were up from the prior year for both the quarter and year to date periods.Investment services income was down 10.3% for the quarter and was flat for the twelve months ended December 31, 2011, when compared to the same periods in 2010.Other income was down $958,000 or 39.2% for the quarter and up $374,000 or 5.9% for the twelve months ended December 31, 2011 compared to the same periods in 2010.Contributing to the decrease from prior quarter were lower loan fees and lower gains on the sale of residential mortgage loans. § Noninterest expense for the fourth quarter of 2011 was $24.2 million, down 3.9% compared to the same period prior year. Noninterest expense for the year-to-date period was $98.6 million, comparable to the twelve months ended December 31, 2010.A reduction in FDIC insurance costs contributed to the decrease in noninterest expense for both the fourth quarter and full year. § Provision for loan and lease losses was $1.2 million for the fourth quarter of 2011, down from $4.9 million in the third quarter of 2011, and $1.4 million in the fourth quarter of 2010.For the full year, provision for loan and lease losses was $8.9 million, up from $8.5 million in 2010.The third quarter provision was largely the result of an increase in loan charge-offs during the period, which included a single credit that represented 91.7% of the $5.5 million in gross charge offs during the third quarter. § Nonperforming assets were generally flat when compared to the most recent two quarters, and are down 8.2% when compared to the same quarter last year.The ratio of nonperforming assets to total assets of 1.26% at December 31, 2011, has improved for five consecutive quarters and remains well below the most recent peer averages of 3.10% published as of September 30, 2011, by the Federal Reserve1.The Company continues to receive regular payments on over 64% of loan balances that we categorize as nonperforming. § The Company’s allowance for loan and lease losses totaled $27.6 million at December 31, 2011, which represented 1.39% of total loans, compared to $27.8 million and 1.46% at December 31, 2010.The allowance for loan and lease losses covered 66.65% of nonperforming loans as of December 31, 2011, reflecting improvement from 61.46% at December 31, 2010. § Capital levels continued to improve during the quarter and ratios remain well above the regulatory well capitalized minimums.Tier 1 capital as a percentage of average assets was 8.51%; and the ratio of total capital to risk-weighted assets was 14.17%. Mr. Romaine, added, “Although the interest rate and economic environment will remain a challenge for our business, our strong balance sheet and earnings performance, along with a dedicated and professional team of employees, continues to position us well to take advantage of new growth opportunities.” Tompkins Financial Corporation operates 45 banking offices in the New York State markets served by the Company's three community banks - Tompkins Trust Company, The Bank of Castile, and Mahopac National Bank, insurance through Tompkins Insurance Agencies, Inc. and wealth management through Tompkins Financial Advisors. "Safe Harbor" Statement under the Private Securities Litigation Reform of 1995: This press release may include forward-looking statements with respect to revenue sources, growth, market risk, and corporate objectives. The Company assumes no duty, and specifically disclaims any obligation, to update forward-looking statements, and cautions that these statements are subject to numerous assumptions, risks, and uncertainties, all of which could change over time. Actual results could differ materially from forward-looking statements. 1 Federal Reserve peer ratio as of September 30, 2011, includes banks and bank holding companies with consolidated assets between $3 billion and $10 billion. TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 12/31/2011 12/31/2010 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Money market funds Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value Held-to-maturity securities, fair value of $27,255 at December 31, 2011, and $56,064 at December 31, 2010 Loans and leases, net of unearned income and deferred costs and fees Less:Allowance for loan and lease losses Net Loans and Leases Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $12,093 at December 31, 2011 and $11,629 at December 31, 2010 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 11,159,466 at December 31, 2011; and 10,934,385 at December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost – 95,105 shares at December 31, 2011, and 92,025 shares at December 31, 2010 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Twelve Months Ended (In thousands, except per share data) (Unaudited) 12/31/2011 12/31/2010 12/31/2011 12/31/2010 INTEREST AND DIVIDEND INCOME Loans $ Due from banks 1 4 12 31 Federal funds sold 2 2 7 17 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Investment services income Insurance commissions and fees Service charges on deposit accounts Card services income Mark-to-market (loss) gain on trading securities ) ) 62 Mark-to-market gain (loss) on liabilities held at fair value 25 ) ) Other income Net other-than-temporary impairment losses ) 0 ) ) Net gain on securities transactions 15 4 Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 32 32 Net Income Attributable to Tompkins Financial Corporation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ See accompanying notes to unaudited condensed consolidated financial statements. Average Consolidated Balance Sheet and Net Interest Analysis Quarter Ended Year to Date Period Ended Year to Date Period Ended December 31, 2011 December 31, 2011 December 31, 2010 Average Average Average Balance Average Balance Average Balance Average (Dollar amounts in thousands) (QTD) Interest Yield/Rate (YTD) Interest Yield/Rate (YTD) Interest Yield/Rate ASSETS Interest-earning assets Interest-bearing balances due from banks $ $ 1 0.04% $ $ 12 0.09% $ $ 31 0.12% Money market funds — 0.00% — 0.00% — 0.00% Securities (1) U.S. Government securities 2.50% 2.84% 3.61% Trading securities 4.04% 4.11% 3.96% State and municipal (2) 5.55% 5.41% 5.64% Other securities (2) 4.53% 4.64% 4.86% Total securities 2.78% 3.11% 3.86% Federal Funds Sold 2 0.09% 7 0.12% 17 0.18% FHLBNY and FRB stock 4.44% 5.06% 5.35% Loans, net of unearned income (3) Real estate 5.26% 5.35% 5.62% Commercial loans (2) 5.41% 5.42% 5.36% Consumer loans 6.74% 6.89% 6.99% Direct lease financing 94 5.77% 5.93% 6.01% Total loans, net of unearned income 5.34% 5.42% 5.62% Total interest-earning assets 4.37% 4.56% 4.95% Other assets Total assets LIABILITIES & EQUITY Deposits Interest-bearing deposits Interest bearing checking, savings,& money market 0.30% 0.35% 0.49% Time deposits > $100,000 0.97% 1.05% 1.31% Time deposits < $100,000 1.13% 1.25% 1.61% Brokered time deposits < $100,000 13 0 0.00% 21 1.21% 1.62% Total interest-bearing deposits 0.55% 0.63% 0.88% Federal funds purchased & securities sold under agreements to repurchase 2.63% 2.80% 2.92% Other borrowings 4.17% 3.95% 3.94% Trust preferred debentures 6.06% 6.30% 6.31% Total interest-bearing liabilities 0.96% 1.06% 1.34% Noninterest bearing deposits Accrued expenses and other liabilities Total liabilities Tompkins Financial Corporation Shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ $ Interest rate spread 3.41% 3.50% 3.61% Net interest income/margin on earning assets 3.62% 3.72% 3.86% Tax Equivalent Adjustment Net interest income per consolidated financial statements $ $ $ (1)Average balances and yields on available-for-sale securities are based on historical amortized cost. (2)Interest income includes the tax effects of taxable-equivalent adjustments using a combined New York State and Federal effective income tax rate of 40% to increase tax exempt interest income to taxable-equivalent basis. (3)Nonaccrual loans are included in the average asset totals presented above.Payments received on nonaccrual loans have been recognized as disclosed in Note 1 of the Company’s consolidated financial statements included in Part I of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Tompkins Financial Corporation - Summary Financial Data (Unaudited) (In thousands, except per share data) Quarter-Ended Year-Ended Dec-11 Sep-11 Jun-11 Mar-11 Dec-10 Dec-11 Period End Balance Sheet Securities $ Loans and leases, net of unearned income and deferred costs and fees Allowance for loan and lease losses Total assets Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Trust preferred debentures Shareholders' equity Average Balance Sheet Average earning assets $ Average assets Average interest-bearing liabilities Average equity Share data Weighted average shares outstanding (basic) Weighted average shares outstanding (diluted) Period-end shares outstanding Book value per share Income Statement Net interest income $ Provision for loan/lease losses Noninterest income Noninterest expense Income tax expense Net income attributable to Tompkins Financial Corporation Noncontrolling interests 32 33 33 33 32 Basic earnings per share $ Diluted earnings per share $ Asset Quality Net charge-offs Nonaccrual loans and leases Loans and leases 90 days past due and accruing Troubled debt restructurings not included above 0 Total nonperforming loans and leases OREO Nonperforming assets Loan Classifications Special Mention Substandard Doubtful 0 RATIO ANALYSIS Quarter-Ended Year-Ended Credit Quality Dec-11 Sep-11 Jun-11 Mar-11 Dec-10 Dec-11 Net loan and lease losses/ average loans and leases * % Nonperforming loans and leases/loans and leases % Nonperforming assets/assets % Allowance/nonperforming loans and leases % Allowance/loans and leases % Capital Adequacy (period-end) Tier I capital / average assets % Total capital / risk-weighted assets % Profitability Return on average assets * % Return on average equity * % Net interest margin (TE) * % * Quarterly ratios have been annualized
